The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his guilty plea of aggravated driving while intoxicated as a felony (Vehicle and Traffic Law §§ 1192 [2-a]; 1193 [1] [c] [i]), and was sentenced to an indeterminate term of imprisonment of one to three years and a $1,000 fine, and a consecutive term of five years probation. Defendant’s assigned appellate counsel has moved to be relieved of the assignment on the ground that there are no nonfrivolous issues for appeal (see People v Crawford, 71 AD2d 38 [1979]). Upon our review of the record, we conclude *1390that a nonfrivolous issue exists as to whether the court erroneously imposed a more severe sentence than that bargained for without affording defendant the opportunity to withdraw his plea (see People v Lafferty, 60 AD3d 1318 [2009]). We therefore relieve counsel of her assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Livingston County Court, Dennis S. Cohen, J. — Felony Driving While Intoxicated).
Present — Scudder, EJ., Fahey, Peradotto, Lindley and Sconiers, JJ.